DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to applicant's specification made on 04/20/2022 is withdrawn in view of the correction to the specification filed 07/20/2022.
Applicant’s corrections to claim objections for claim 1 made on 04/20/2022 has been considered and the objection to the claim is withdrawn.
In view of the amendments filed 07/20/2022, claim(s) 1-2 is/are no longer obvious variations of the claim(s) 1 and 11 in co-pending application 16/320181 (and now U.S. Patent No. 11,387,968 B2) in view of NTT Docomo, INC. (MSD for 3DL/2UL DC related to B28 – R4-1804366) and Jiang et al. (US 2020/0119889 A1). Accordingly, the previous double patenting rejection(s) has/have been withdrawn.
In view of the amendments filed 07/20/2022, claim(s) 1-2 is/are no longer obvious variations of the claim(s) 1-2 in U.S. Patent No. 10,660,098 B2 in view of Jiang et al. (US 2020/0119889 A1). Accordingly, the previous double patenting rejection(s) has/have been withdrawn.
In view of the amendments and arguments filed 07/20/2022, the previous rejection to claim(s) 1-2 under 35 U.S.C. 103 is/are withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Justin D. Lee (Reg. # 68,164) on 07/26/2022.

The application has been amended as follows: 

1. (Currently Amended) A method for transmitting and receiving a signal by a user equipment (UE) supporting dual-connectivity with evolved universal terrestrial radio access (E- UTRA) and new radio (NR), the method comprising: 
transmitting an uplink signal based on the dual-connectivity; and 
receiving a downlink signal based on the dual-connectivity, 
wherein, the UE is configured to use i) two E-UTRA operating bands from among E-UTRA operating bands 1, 3, 18, 21, 28, 41, and 42 and ii) an NR operating band n79, 
wherein for a specific operating band, from among the two E-UTRA operating bands and the NR operating band n79, with an uplink center frequency of a first value and with a downlink center frequency of a second value, MSD (maximum sensitivity degradation) is pre-configured,
wherein the MSD is applied to reference sensitivity used for reception of the downlink signal, based on a dual uplink operation, and
wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 41, ii) the specific operating band being the E-UTRA operating band 41, iii) the first value being 2530 MHz, and iv) the second value being 2530 MHz, the MSD 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 42, ii) the specific operating band being the E-UTRA operating band 42, iii) the first value being 3490 MHz, and iv) the second value being 3490 MHz, the MSD is 4.8 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 42, ii) the specific operating band being the E-UTRA operating band 1, iii) the first value being 1975 MHz, and iv) the second value being 2165 MHz, the MSD is 15.5 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 42, ii) the specific operating band being the E-UTRA operating band 1, iii) the first value being 1950 MHz, and iv) the second value being 2140 MHz, the MSD is 9.3 dB, 
3Attorney Docket No. 2101-72200wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 18, ii) the specific operating band being the E-UTRA operating band 18, iii) the first value being 820 MHz, and iv) the second value being 865 MHz, the MSD is 8.9 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 28, ii) the specific operating band being the E-UTRA operating band 28, iii) the first value being 733 MHz, and iv) the second value being 788 MHz, the MSD is 15.2 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 28, ii) the specific operating band being the E-UTRA operating band 28, iii) the first value being 740 MHz, and iv) the second value being 795 MHz, the MSD is 10.0 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 28, ii) the specific operating band being the E-UTRA operating band 1, iii) the first value being 1977.5 MHz, and iv) the second value being 2167.5 MHz, the MSD is 1.2 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 28, ii) the specific operating band being the E-UTRA operating band 1, iii) the first value being 1935 MHz, and iv) the second value being 2125 MHz, the MSD is 4.5 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 3 and 28, ii) the specific operating band being the E-UTRA operating band 28, iii) the first value being 725 MHz, and iv) the second value being 780 MHz, the MSD is 10.3 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 21 and 28, ii) the specific operating band being the E-UTRA operating band 21, iii) the first value being 1450 MHz, and iv) the second value being 1498 MHz, the MSD is 5.2 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 28 and 42, ii) the specific operating band being the E-UTRA operating band 42, iii) the first value being 3420 MHz, and iv) the second value being 3420 MHz, the MSD is 15.3 dB.

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments modified via an examiner’s amendment, i.e., “wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 41, ii) the specific operating band being the E-UTRA operating band 41, iii) the first value being 2530 MHz, and iv) the second value being 2530 MHz, the MSD is 29.4 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 42, ii) the specific operating band being the E-UTRA operating band 42, iii) the first value being 3490 MHz, and iv) the second value being 3490 MHz, the MSD is 4.8 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 42, ii) the specific operating band being the E-UTRA operating band 1, iii) the first value being 1975 MHz, and iv) the second value being 2165 MHz, the MSD is 15.5 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 42, ii) the specific operating band being the E-UTRA operating band 1, iii) the first value being 1950 MHz, and iv) the second value being 2140 MHz, the MSD is 9.3 dB, 
3Attorney Docket No. 2101-72200wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 18, ii) the specific operating band being the E-UTRA operating band 18, iii) the first value being 820 MHz, and iv) the second value being 865 MHz, the MSD is 8.9 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 28, ii) the specific operating band being the E-UTRA operating band 28, iii) the first value being 733 MHz, and iv) the second value being 788 MHz, the MSD is 15.2 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 28, ii) the specific operating band being the E-UTRA operating band 28, iii) the first value being 740 MHz, and iv) the second value being 795 MHz, the MSD is 10.0 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 28, ii) the specific operating band being the E-UTRA operating band 1, iii) the first value being 1977.5 MHz, and iv) the second value being 2167.5 MHz, the MSD is 1.2 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 28, ii) the specific operating band being the E-UTRA operating band 1, iii) the first value being 1935 MHz, and iv) the second value being 2125 MHz, the MSD is 4.5 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 3 and 28, ii) the specific operating band being the E-UTRA operating band 28, iii) the first value being 725 MHz, and iv) the second value being 780 MHz, the MSD is 10.3 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 21 and 28, ii) the specific operating band being the E-UTRA operating band 21, iii) the first value being 1450 MHz, and iv) the second value being 1498 MHz, the MSD is 5.2 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 28 and 42, ii) the specific operating band being the E-UTRA operating band 42, iii) the first value being 3420 MHz, and iv) the second value being 3420 MHz, the MSD is 15.3 dB” (claim 1 and similar claim 2) filed 07/20/2022, in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found is/are as follows:
Jiang et al. (US 2020/0119889 A1) (previously cited), which is directed to Transmission Method, Related Equipment and System for Terminal Self-Interference; and teaches a UE is in dual connectivity mode of operation between LTE eNB 12 and NR gNB 13 and performs data transmission to and from both network devices. Based on a terminal self-interference, a larger receiving signal level is required to receive the signal successfully, so degradation value may be 5 dB of the received-signal sensitivity. The terminal self-interference is an interference generated by signal transmissions from thte UE that affects the signal reception of the UE. For example, when the terminal transmits UL signals to both base stations simultaneously, the terminal generates terminal self-interference to the downlink signal reception. (Figs. 1, 4 and [0055], [0059], [0077], [0087], [0093]-[0094]);
NTT Docomo, INC. (MSD for 3DL/2UL DC related to B28 – R4-1804366) (cited in IDS) teaches UL/DL configurations for IMD where the UE is configured with EUTRA/NR DC. The EUTRA bands include 1A, 3A, 21A, 28A, and 42A while the NR bands include n77 and n79A. For DC_28A_42A_n79A DL configuration and DC_28A_n79A UL configuration, the EUTRA band 42 has UL Fc of 3420 MHz, DL Fc of 3420 MHz, and the MSD is to be determined, i.e., calculated at the worst case based on the UL/DL configuration and is to be operated by only Docomo in Japan. (sections 2-3 and table 3); and 
NTT Docomo, INC. (TP for TR 37.863-02-01 3DL/2UL DC_1A-3A-n79A – R4-1710978) (previously cited) teaches MSD for DC configuration 1A-3A-n79A where UL Fc and DL Fc as well as MSD are to be determined. (table 6.X.5-1); and 
NTT Docomo, INC. (TP for TR 37.863-01-01 MSD for 2DL/2UL DC combinations including Band n77, n78 and n79 – R4-1711837) (previously cited) teaches how to specify MSD requirements for corresponding band combinations, such as for bands 19A-n79A and bands B1-5, 7-8, 11, 13, 19, 21, 28, 39-42, and 66, by different companies, such as MediaTek, LGE, Qualcomm, Skywords, and ZTE. For band combination DC_1A-n79A, there are no MSD configurations. (Introduction, section 2.3 and table 2.3-1, section 6.3-6.3.5); and 
NTT Docomo, INC. (TP for TR 37.863-02-01 MSD for DC including Band n77, n78 and n79 – R4-1712822) (previously cited) teaches to analyze MSD values for different DC bands, such as bands 1A-19A-n79A, 3A-19A-n79A, and 3A-21A-n89A with some preconfigured MSD values for some specific UL Fc/DL Fc combinations (sections 2-3, 6.24.5, 6.25.5, 6.27.5, 6.28.5, 6.29.5 and tables 3-5, 6.24.5-1, 6.25.5-1, 6.27.5-1, 6.28.5-1, 6.29.5-1); and 
Wloczysiak et al. (US 2019/0273314 A1), which is directed to Radio frequency systems with tunable filter; and teaches a band combination of LTE band B42 and 5G band n77 where 5G band n79 interferes the receiving LTE band B42 in such a way that LTE band B42 is degraded in the presence of the 5G band n79. ([0113]); and 
Zeng et al. (US 2019/0081657 A1), which is directed to Detection of intermodulation issues and transmission scheme configuration to remedy intermodulation issues; and teaches a network knows the maximal sensitivity degradation (MSD) for a particular channel combination and based on a UE report comprising the MSD, the network can estimate the amount of de-sensitivity and decide whether to configure the UE to use single UL or dual UL configuration. ([0151]-[0153]); and 
Takahashi et al. (US 2020/0359398 A1), which is directed to User equipment and base station apparatus; and teaches different UL DC combinations of LTE bands and NR bands causing inter-modulation distortion, where the NR band is n42A or n78 with preconfigured MSD values for some specific band configurations. (Figs. 1-2, 5, 7, and 10, and [0026]-[0033]). 

Neither Jiang nor NTT Docomo (R4-1804366, R4-1710978, R4-1711837, and R4-1712822), Wloczysiak, Zeng, or Takahashi taken alone or in any reasonable combination, teach the claims as amended, i.e., “wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 41, ii) the specific operating band being the E-UTRA operating band 41, iii) the first value being 2530 MHz, and iv) the second value being 2530 MHz, the MSD is 29.4 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 42, ii) the specific operating band being the E-UTRA operating band 42, iii) the first value being 3490 MHz, and iv) the second value being 3490 MHz, the MSD is 4.8 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 42, ii) the specific operating band being the E-UTRA operating band 1, iii) the first value being 1975 MHz, and iv) the second value being 2165 MHz, the MSD is 15.5 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 42, ii) the specific operating band being the E-UTRA operating band 1, iii) the first value being 1950 MHz, and iv) the second value being 2140 MHz, the MSD is 9.3 dB, 
3Attorney Docket No. 2101-72200wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 18, ii) the specific operating band being the E-UTRA operating band 18, iii) the first value being 820 MHz, and iv) the second value being 865 MHz, the MSD is 8.9 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 28, ii) the specific operating band being the E-UTRA operating band 28, iii) the first value being 733 MHz, and iv) the second value being 788 MHz, the MSD is 15.2 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 28, ii) the specific operating band being the E-UTRA operating band 28, iii) the first value being 740 MHz, and iv) the second value being 795 MHz, the MSD is 10.0 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 28, ii) the specific operating band being the E-UTRA operating band 1, iii) the first value being 1977.5 MHz, and iv) the second value being 2167.5 MHz, the MSD is 1.2 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 1 and 28, ii) the specific operating band being the E-UTRA operating band 1, iii) the first value being 1935 MHz, and iv) the second value being 2125 MHz, the MSD is 4.5 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 3 and 28, ii) the specific operating band being the E-UTRA operating band 28, iii) the first value being 725 MHz, and iv) the second value being 780 MHz, the MSD is 10.3 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 21 and 28, ii) the specific operating band being the E-UTRA operating band 21, iii) the first value being 1450 MHz, and iv) the second value being 1498 MHz, the MSD is 5.2 dB, 
wherein, based on i) the UE being configured to use the E-UTRA operating bands 28 and 42, ii) the specific operating band being the E-UTRA operating band 42, iii) the first value being 3420 MHz, and iv) the second value being 3420 MHz, the MSD is 15.3 dB” (claim 1 and similar claim 2), in conjunction with other limitations recited in the claims.
	Therefore claims 1-2 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478